DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 13/17/2022. 
Claims 1, 8-18 are amended.
Claims 1, 4, 6-17 and 21-23 are pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/15/2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 have been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17-20 in the reply filed on 08/22/2019 is acknowledged.   Applicant further elected the following Species:-behenyl behenate as the carboxylic acid ester; arachidyl(poly)glucoside as the polyglycoside; octocrylene as the UV screening agent and this agent is lipophilic organic screening agent; arachidyl alcohol as the fatty alcohol.
The election of octocrylene necessitated the withdrawal of claims 11 and 13.
Applicant has also indicated now in the response filed 04/19/2021 that claims 1, 4-12 and 14-23 read on the elected octocrylene.   The examiner notes that claims 11 and 13 have been withdrawn in the office action mailed 10/31/2019.
Therefore, claims 11, 13 and 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2019.
Claims 1, 4, 6-10, 12, 14, 17 and 21-23 are under consideration.

Priority
This application is a 371 of PCT/EP2016/081289 filed 12/15/2016; and which claims benefit of FR 1563156 filed 12/22/2015.


Response to Arguments
Applicant argues:
On page 9 and first and second full paragraphs of page 10, applicant argues that Amalric fails to render obvious the present claims because Amalric is not concerned with problems addressed by the present invention of increasing the sun protection factor of compositions without concomitant increase in the UV screening agents.  That nothing in Amalric suggests that the greasy effect due to UV-screening agents, namely lipophilic screening agents, could be reduced also by the addition of carboxylic acid esters.   Amalric is instead concerned with developing compositions comprising natural ingredients, displaying improved sensory properties such as remaining homogeneous during storage at room temperature after a minimum time of one month, having a softness index of above 7.0 and non-soaping during the phase of application on the skin.   That, behenyl behenate, arachidyl arachidate and photoprotective systems capable of screening out UV radiation are not required components of the Amalric because behenyl behenate and sun filters are optional ingredients in the composition of Amalric and none of the examples in Amalric include a sun filter.   Applicant further states that behenyl behenate is one of “encyclopaedic listing of optional fats of natural origin mentioned in in Amalric in paragraph [0071].  
Response: a) The examiner disagrees.   Claim 1 is directed to a composition.   Claim 1 requires behenyl behenate or arachidyl arachidate.   Applicant’s arguments above are not persuasive because the Amalric prior art does not have to be concerned with problems addressed by the instant invention.   Applicant has not factually shown that the composition of Amalric would not reduce greasy effect due to UV screening agents by the addition of carboxylic acid.   Applicant’s interpretation that Amalric’s  compositions are stable at room temperature after a minimum of one month storage and a composition having softness index of above 7.0 does not remove the composition of Amalric as prior art against the claimed compositions.    There is no evidence that the composition of Amalric does not and would not reduce greasy effect.   Specifically, Amalric teaches that its composition is used as a product for protecting the skin against the sun's rays (see paragraph [0079]).   Amalric does not have to address the problems addressed by applicant.   The day fluid contains myristyl alcohol, a fatty alcohol.   Claim 8 requires fatty alcohol.   The fatty alcohol in claim 8 is not limited to any of the fatty alcohols applicant lists in in the remarks in the second full paragraph of page 10.    Contrary to applicant’s argument that none of the compositions of Amalric contains behenyl behenate, at least example IV-1 teaches a composition that contains DUB BB, which is behenyl behenate (see paragraph [0183] of Amalric.  
(Applicant argues on pages 9-11 that behenyl behenate, arachidyl arachidate and photoprotective systems capable of screening UV radiation are not required components in Amalric.   That Behenyl behenate and sun filters are merely optional ingredients in the composition of Amalric.)
Applicant argues that Amalric does not disclose or suggest any special reason for using behenyl behenate.   Applicant argues that although, although Amalric includes behenyl behenate in the Day Fluid formulation, the Day fluid is not a sun protection composition.   Amalric is not concerned with the problems addressed by the present invention.   The Day fluid in Amalric is not a sun protection composition and as such the ordinary skilled artisan would not look to the Day fluid of Amalric since Amalric is not concerned with problems addressed by the present invention.   That nothing in Amalric would have led or motivated the ordinary skilled person to include carboxylic acid ester or the type required by the present invention to address the problems concerned by the invention.   That the mere mention of the possibility of including sun filters along with innumerable other possible additives fails to suggest address the problems mentioned above.  
Response: b) The argument is this section continues to emphasize the problems solved by the instant invention.   Amalric does not have to address the problems addressed by applicant.   The examiner also disagrees with applicant that behenyl behenate, arachidyl arachidate and photoprotective system capable of screening UV radiation is not required in Amalric because in paragraph [0079], Amalric specifically teaches that its composition is used as a product for protecting the skin against the sun's rays.   This statement in paragraph [0079] does not exclude Day Fluid from having the intended use of sun protection and Amalric did not categorically teach that the Day Fluid of its invention does not protect the skin against the sun’s rays.   Thus by this statement, Amalric composition must contain a composition that protects against the sun's rays and to this end, Amalric specifically teaches that its composition contains sun filters/sunscreens such as titanium (paragraph [0073]).   Further also, the exemplified composition, Day Fluid, contains behenyl behenate at 2%.   Claim 1 requires behenyl behenate or arachidyl arachidate. Behenyl behenate is a carboxylic acid ester according to instant claim 1 such that the behenyl behenate in the Day Fluid meets the limitation such that motivation is not required to include what is already in the exemplified composition.    The examiner agrees with applicant and as stated in the office action mailed that the exemplified compositions in Amalric do not contain UV screening agents.   Therefore the rejection was made under 35 USC 103 and not under 35 USC 102.   The guidance from Amalric to include sun filter in the exemplified composition is that Amalric specifically teaches that it’s compositions, all of it’s compositions, have the ability to protect the skin from the sun’s radiation.   Amalric also teaches in general sense that the it’s compositions contain sun filters (paragraphs [0054], [0073]).   Therefore, the artisan would be motivated to include sun filters in the exemplified composition with the predictable effect of protecting the skin from the sun rays. 
On pages 12-13, applicant argues that the examiner cannot rely on inherency to make the rejections. 
Response: c) Applicant has not pointed to what is inherent and what is not inherent.   However, because behenyl behenate, which is a carboxylic acid ester, is a component of the Day Fluid, and which is said to increase sun protection factor as stated in claim 14, it flows that the same compound, behenyl behenate, of Amalric would also inherently increase sun protection factor.   Same chemical compound must have the same characteristics.   Applicant has not provided reasons why the behenyl behenate of Amalric would not increase sun protection factor.   Therefore, Behenyl behenate of Amalric having the same characteristics as the claimed behenyl behenate does not violate the findings in the cases cited on pages 11-13 of the remarks filed 08/23/2021.   In the instant case as opposed to Ex parte Vigano case cited by applicant, applicant states that behenyl behenate provides unexpected results.   For example, Example 1, named applicant’s invention contains 1% behenyl behenate while comparative examples 2 and 3 do not.   The data shown in table 1 that the SPF of the composition containing behenyl behenate is markedly greater than that of the composition that do not contain behenyl; behenate.   The same observation is observed for examples 4 and 5, the composition of the instant invention and example 6, the comparative example (see Table on page 37).   Therefore, according to applicant’s argument and the data in the specification on pages 36 and 37, it is the behenyl behenate that provides unexpected results.   The data points of 0.5% and 1% behenyl behenate does not represent the full range of the claimed range of 0.5% to 5%.   There are no points outside of 5% or at least a point of 4%.   In Amalric, the exemplified composition has 2% behenyl behenate.    
Applicant argues that inclusion of from 0.01% to 5% by weight relative to the total weight of the composition  of at least one carboxylic acid makes the claims commensurate in scope with the composition providing the unexpected results and that applicant should not be required to show unexpected results over the entire range of properties possessed by the chemical compound.   Citing KSR Int’l Co. v. Teleflex Inc, applicant argues that all evidence should be considered in evaluating non-obviousness.
Response: d) The examiner agrees that applicant should not be required to show unexpected results over the entire range of properties.   However, the data in Examples 1, 4 and 5 have specific amounts namely, 1%, 0.5% and 1% respectively and specific carboxylic acid, behenyl behenate while claims 1, 6-10, 12, 14, 17 and 21-23 do not use the behenyl behenate that appears to provide the unexpected results.   Further also, 1%, 0.5% and 1% is not representative of the claimed range of 0.01 to 5%.   There is no data point outside the ends of the range, there is no point close to 5%.   The examiner thus maintains that the scope of the claimed composition in at least claims 1, 6-10, 12, 14, 17 and 21-23 is not commensurate in scope with the composition in examples 1, 4 and 5.    Amalric uses 2% behenyl behenate, which is a species of the claimed range.   The data on pages 36-37 with respect to the %amount of behenyl behenate is not commensurate in scope with the claims.    	     
Applicant argues that Amalric does not suggest composition that can be used as a product for protecting skin against the sun’s rays and that paragraph [0079] should be read in the context of paragraphs [0074]-[00780] and [0080]-[0081] that mention a multitude of other uses.
Response: e) The examiner disagrees.   The composition of Amalric is used in protecting the skin from the sun’s rays according to paragraph [0079] of Amalric.   Paragraphs [0074]-[00780] and [0080]-[0081] do not teach that the composition of Amalric cannot protect the skin form the sun’s rays.      
Applicant argues that Kakoki does not suggest problems of sun protection compositions discussed and addressed by the present invent.
Response: f) Kakoki is an evidentiary reference teaching that titanium dioxide is a UV screening agent.   Kakoki was not relied upon for teaching problems associated with sun protection compositions.
Applicant argues that nothing in Latha would suggest to an ordinary skilled person in the art that combining a sun screening agent in the “Day Fluid” formulation would address the problems discussed and addressed by the present invention.   Nothing in the cited art suggests the addition of the particular behenyl behenate and/or arachidyl arachidate to compositions containing at least one system for screening out UV radiation makes it possible to increase its photoprotection efficacy and in particular its sun protection factor.   Applicant then refers to page 1, lines 18-20 of WO 2014023640 that teaches that formulating cosmetic composition is complex and that the more complex the composition, the more difficult it is to avoid negative interactions, with the major problem relating to stability (citing page 1, lines 2022 of WO 2014023640).  
   
Response: g) Latha was relied upon for teaching that sun-screening agents have been known to be used in skin care compositions to prevent premature aging of skin.   There is thus motivation to include sun screening agent.   As per applicant’s arguments, it is not the sun screening agents that provide increasing the sun protection factor of compositions without concomitant increase in the UV screening agents but the behenyl behenate.   Applicant’s arguments of complexity and stability of cosmetic compositions do not negate Kakoki’s teaching that titanium dioxide is a UV screening agent and Latha’s teaching that sun-screening agents have been known to be used in skin care compositions to prevent premature aging of skin.
Applicant quoting “The Science of Cosmetic Texture” by Gram Enterprise Co., Ltd., further argues that as disclosed in the “The Science of Cosmetic Texture” article, it is not always possible to alter a product simply by changing the quantity of a problematic ingredient.   That, one should keep in mind that “it is well known in the art that various ingredients function in vastly different ways in different compositions depending upon the other ingredients that are present.”   That the results achieved by the present invention would not have been predicted from the cited art and that there would not have been reasonable expectation of success in modifying the prior art.
Response: h) Applicant has not directed the examiner to the ingredient in the Amalric reference that would have functioned vastly different from the other ingredients in the composition.   Claim 1 is directed to composition comprising cosmetically acceptable medium. The results achieved by the Amalric would have been reasonably expected because the results would flow naturally from the composition of the prior art containing behenyl behenate.   The composition Amalric is used in protecting the skin from the sun’s rays (paragraph [0079]).   The comprising language of claim 1 is open to components not specifically recited in the claim. 
Applicant cites WO 2014023640 as teaching that stability is a major problem of cosmetics; citing Anderson (US 7,491,382 B2), applicant argues that various ingredients function as vastly different ways in difference compositions depending upon the other ingredients that are present (column 1, lines 34-43) where it is taught that cross-linked silicone elastomers are known to provide conditioning benefits to the hair; also crosslinked silicone elastomers have generally been used in rinse-off compositions; also EP 855178 A2 discloses wash-off hair care products that include alpha-hydroxycarboxylic acids and water-insoluble silicone elastomers powders.   Therefore, based on this premise, applicant argues that the rejection is hindsight reconstruction picking and choosing among isolated disclosures in the prior art to “deprecate” the claimed invention.  The cited art failed to provide degree of predictability of success of achieving the properties attainable by the present invention. 
   
Response: i) The examiner disagrees that the fact that a given compound can have more than one function I  different situations does not negate the fact that behenyl behenate provides enhanced SPF in applicant’s composition as disclosed in pages 36 and 37.   In like manner, the behenyl behenate in the composition of Amalric would also provide enhanced SPF.   There is nothing in Amalric and in applicants specification and applicant’s argument that the behenyl behenate in Amalric would not enhance SPE.   There is no hindsight reconstruction.   But what may be true is that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).   In the instant case, the rejection is based on the teachings of the prior art and not based on applicant’s disclosure.   The teaching in Anderson that crosslinked silicone elastomers provide conditioning benefits to hair by improving combability and leaving the hair soft and silky, and that crosslinked silicone elastomers have been incorporated in rinse off shampoos and conditioners and anhydrous composition does not imply that behenyl behenate present in the composition of Amalric would not produce its inherent characteristics in the composition of Amalric.   There is a reasonable expectation of success that adding UV screening agent to the composition of Amalric would predictably result in composition that would protect the skin from premature aging.   In the instant case, the addition of UV screening agent to the composition of Amalric would be capable of the intended use of the composition of Amalric.   Therefore, the combination does not violate the findings in KSR Int 'l Co. v. Teleflex, Inc., 127 S.Ct. 1727; 82 USPQ2d 1385 (2007) and Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) and Ex parte Hewes (Appeal 2019-006474) (Patent Trial and Appeal Board, October 27, 2020).
 
Rejection of claims 1 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view of Seidling et al. (US 20110123584 A1) and Park et al. (US 20140220139 A1) and Novikov et al. (US 20100086509 A1): applicant argues that the cited references do not render obvious claim 1 as amended and dependent claim 23; Seidling, Park and Novikov do not overcome the deficiencies of Amalric as evidenced by Kakoki in view of Latha. 
Response: j) The examiner has presented response to applicant’s argument above as to why Amalric in combination with Latha renders claim 1 obvious.   At least one of the exemplified compositions in Amalric comprises MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]) at 2.00% (Example IV-1 at paragraph [0176]).   Myristyl polyglucosides is a C18 polyglucoside meeting the requirement of element c) of claim 1.   Seidling was relied upon for teaching that both myristyl glucoside and arachidyl glucoside are surfactants (paragraph [0068] of Seidling (myristyl glucoside).   Novikov and Park were also similarly relied upon for teaching that both myristyl glucoside and arachidyl glucoside are surfactants (paragraph [0024] of Novikov and paragraphs [0008], [0051], [0090] and claims 2 and 17 of Park).   Thus myristyl glucoside and arachidyl glucoside are functionally equivalent surfactants.   One functionally equivalent surfactant can be used in place of the other.  The rejection of claim 23 is not moot because claim 1 even as amended is not allowable.   Therefore, Amalric in combination with Latha as evidenced by Kakoki, and further in view of Seidling, Park and Novikov renders claim 23.   
For the rejection of claims 1, 4-10, 12, 14, 17, 19-20 and 21-23 under 35 U.S.C. 103 as being unpatentable over Norman (US 20120294814 A1) in view of TERRISSE et al. (US 20170367950 A1): applicant argues that it would not have been obvious to select stearyl stearate  from the long list of moisturizers in Norman and then look for a substitute; that neither Norman nor Terrisse is concerned with the problems addressed by the instant invention concerning sun protection.
Response: k) The examiner disagrees.  Norman teaches combination of non-ionic emulsifiers and non-ionic emulsion stabilizers comprising glyceryl stearate, PEG-100 stearate, arachidyl glucoside, and arachidyl alcohol, a combination of humectant skin conditioning agents comprising glycereth-26, glycerin, betaine, panthenol, and allantoin, and combination of UV absorbing agents comprising homosalate, octisalate, oxybenzone, avobenzone, octocrylene, and styrene/acrylates copolymer, wherein the emulsion is stable and includes an SPF of at least 30 (paragraph [0007], Example 1, claims 1-3) and there is a teaching of glyceryl stearate throughout Norman.   The examiner agrees with applicant that stearyl stearate is one of the moisturizing agents listed in paragraph [0053].   However, TERRISSE uses glyceryl stearate (Example 1).   Glyceryl stearate and stearyl stearate re moisturizers such that being functionally equivalent, one can be used in place of the other.  Glyceryl stearate in Norman is not in a long list of agents in Norman.  Further, Norman and Terrisse do not have to address the problems addressed by applicant.   One of the subject of the invention of Terrisse is to moisturize the skin (paragraphs [0234], [0247]).   The examiner agrees that various ingredients can have more than one function.   The examiner also agrees that one function should not be excluded from the other functions.  
For the rejection of claims 1 and 22 over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of TERRISSE et al. (US 20170367950 A1): Applicant argues that the reliance on Terrisse to reject claim 22 is an error because Terrisse relates to use of esters for mattifying keratin, a function that is entirely different from enhancing sun protection factor of compositions.   That Terrisse does not overcome the deficiencies of Amalric in combination with Latha because mattifying is different function from enhancing sun protection factor.
Response: Terrisse was relied upon for teaching that behenyl behenate, stearyl stearate and arachidyl arachidate are all carboxylic acid are functionally equivalent.   One functionally equivalent compound can be used in place of the other with the expectation that the use of any of the functionally equivalent compounds would predictably be effective for the intended use.
For the rejection of claims 1 and 21 over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of Norman (US 20120294814 A1): Applicant argues that Amalric and Norman cannot be combined to achieve stable composition; Norman does not overcome the deficiencies of Amalric in combination with Latha and that the rejection is based on hindsight reconstruction and that the cited art lacks the necessary direction or incentive to those of ordinary skill in the art to sustain the rejection under 35 USC 103.   The rejection has not considered properties of the subject matter and improvements inherent in the claimed subject matter and disclosed in the specification, whether explicitly recited in the claims or must be considered when evaluating the question of obviousness under 35 USC 103, citing KSR int'l Co. v. Teleflex, Inc, supra; In re Sullivan, 498 F. 3d 1345 (Fed. Cir. 2007), Gillette Co. v. S.C. Johnson & Son, Inc., 16 USPQ2d. 1923 (Fed. Cir. 1990), In re Antonie, 195, USPQ 6 (CCPA 1977), In re Estes, 164 USPQ 519 (CCPA 1970), and In re Papesch, 137 USPQ 43 (CCPA 1963).   Applicant also argues that Amalric fails to teach unexpected and improved results such as increased photoprotection efficacy due to the presence of behenyl behenate and/or arachidyl arachidate.   Also, applicant states that the use of in re Kerkhoven is in error because the court found that the broad claims were unobvious based on the evidence of unexpected results was not commensurate in scope with the scope of the broad claims that encompassed both disclosed methods or preparing the compositions so that in re Kerkhoven supports the patentability of the present invention since the evidence of the unexpected results in commensurate in scope with the claims.   Applicant also argues that per se rules were employed in the rejection of the claims. 
  
Response: The examiner disagrees.   Amalric and Norman are combinable because, Norman was relied upon for teaching moisturizing composition that contains octocrylene, a lipophilic organic screening agent (Example 1, claims 5, paragraph [0007]).   The difference between claim 21 and Amalric is that the composition of Amalric does not contain octocrylene.   Therefore, the rejection was not based hindsight but from knowledge from the prior art and the use of in re Kerkhoven is not an error.   Claim 1 is directed to a product such that a prior art composition having the components of the claims such as behenyl behenate would also have the properties.   Applicant has not named the properties of the claimed composition that may have been ignored.   The reference to unexpected results has to do with 0.5% and 1% behenyl behenate (pages 36 and 37 of the instant specification).   However, Amalric’s composition contains behenyl behenate at 2%.   The claims require 0.5% to 5% behenyl behenate.   The 2% behenyl behenate of Amalric is a point within the claimed range.   It is fair to say that Amalric’s composition containing 2% behenyl behenate would in the same manner enhance SPF value because it is the presence of behenyl behenate in claimed composition that enhances the SPF value according to applicant’s argument and pages 36 and 37 of the instant specification.   This finding does not violate any of the cases, KSR int'l Co. v. Teleflex, Inc, supra; In re Sullivan, 498 F. 3d 1345 (Fed. Cir. 2007), Gillette Co. v. S.C. Johnson & Son, Inc., 16 USPQ2d. 1923 (Fed. Cir. 1990), In re Antonie, 195, USPQ 6 (CCPA 1977), In re Estes, 164 USPQ 519 (CCPA 1970), and In re Papesch, 137 USPQ 43 (CCPA 1963) cited by the applicant.   In the current case, the evidence in the specification and as argued for by applicant is not commensurate in scope with the claims.   No per se rule was applied in the rejection.  
Therefore, the pending claims are addressed below.   The rejection is modified to address the amendment to claim 1 where the limitations of canceled claim 5 is moved into claim 1.


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-10, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) and in view of LATHA et al Clinical Aesthetic 2013, for reasons of record, reiterated herein below with minor modification to address the amendment.
Applicant elected specific composition by electing behenyl behenate as the carboxylic acid ester; arachidyl(poly)glucoside as the polyglucoside; octocrylene as the UV screening agent and arachidyl alcohol as the fatty alcohol.   Octocrylene is lipophilic organic screening agent.   The claims have not been limited to the specific composition. 
The claims are directed to product or composition.   The comprising language is open to other components not recited in the claims.
Amalric discloses oil-in-water emulsion composition comprising a) emulsifying system at 0.1 to 10 wt% including i) 5-95 wt % of a mixture of reaction products of reducing sugar and 1,2-octadecanediol essentially consisting of polyglycosides, ii) 95-5 wt %1,2-octadecanediol; b) 0.01-5 wt % of at least one thickening and/or gelling agent; c) 10-50 wt % oil phase; and d) 89.89 to 35 wt % (see the whole document, the title and abstract; paragraphs [0017]-[0025]).   The composition is contemplated to contain excipients such as sun filters (paragraph [0054]); and sun filters appearing in the cosmetic directive 76/768/EEC, sunscreens of natural origin such as titanium oxide and zinc oxide are also contemplated (paragraph [0073]); and Amalric teaches that the composition is used for protecting the skin against the sun’s rays (paragraph [0079]).   Amalric also discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5% with is amount being a point within the now recited range of 0.01 to 10%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   Myristyl polyglucosides is a C18 polyglucoside meeting the requirement of element c) of claims 1 and 6.           
For claim 1, Amalric also discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   The behenyl behenate, a carboxylic acid ester is present at 2% and anticipates the claimed range of 0.01-5% now recited in claim 1 by amendment.   Amalric also suggests that its composition contains excipients such as sun filters such as titanium dioxide and zinc (paragraphs [0054] and [0073]) and that the composition is used in protecting the skin from the sun’s rays (paragraph [0079]).   Titanium dioxide has the capacity of screening UV radiation (see paragraph [0010] of evidentiary reference US 20100247458 A1) and in example in table 5, 10% titanium dioxide is used with the amount being a species of the claimed range now recited in amended claim 1.   However, the day fluid composition exemplified does not contain titanium dioxide or UV Screening agent.   Furthermore, sun-screening agents have been known to be used in skin care compositions to prevent premature aging of the skin (see at last left column of page 16 of LATHA).         
Thus for claim 1, the difference between Amalric and the claims is that the exemplified composition does not contain UV screening agent.   
Therefore, at the effective date of the invention one having ordinary skill in the art would be motivated to add sun filtering agent such as titanium dioxide as suggested by Amalric and supported by what is known in the art that sun screening agents have been known to be included in skin care composition to prevent premature aging of skin.   One having ordinary skill in the art would have been motivated to add sun screening agent in the day fluid composition of example IV-1 of Amalric with the expectation of preventing premature skin aging.   The composition Amalric is used in protecting the skin from the sun’s rays (paragraph [0079]).  The polyglycoside at 5%-95% overlaps the claimed range now recited in the claim. 
The myristyl polyglucoside meets the limitation of alkyl polyglucoside of claims 1, 6.   The behenyl behenate meets the limitation of carboxylic acid ester of claims 1 and 4.      The behenyl alcohol and arachidyl alcohol of the emulsifying system present at 0.1-10 wt% (paragraph [0018]) are fatty alcohols and meet the limitation for fatty alcohol of claim 8, now recited to be present at 0.01-15%.    
For claims 7 and 9, the glucoside and the fatty alcohol is present at less than 1.5% (for the composition in paragraph [0176]) and less than 2% (for composition E6 on Table 4) because the 1.5% and 2% are combinations of the glucoside and alcohol.   However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
For claim 10, the titanium dioxide meets the limitation of mineral screening agent. 
For claim 14, the recitation that at least one carboxylic acid ester increases the sun protection factor (SPF) of the composition is a characteristic property of the carboxylic acid ester and is thus inherent in the carboxylic acid ester.
For claim 17, the composition of Amalric finds application in the cosmetic and dermocosmetic field, in the dermopharmaceutical and pharmaceutical field, notably for use in the care, protection and cleaning of the skin, hair and scalp, but also in the field of the textile industry, for example for the treatment of woven or knitted, synthetic or natural textile fibers (paragraphs [0002], [0003], [0007], [0008], [0009], [0012]).
Therefore, Amalric, as evidenced by Kakoki, in view of LATHA renders claims 1, 4, 6-10, 14 and 17 prima facie obvious.

Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view of Seidling et al. (US 20110123584 A1) and Park et al. (US 20140220139 A1) and Novikov et al. (US 20100086509 A1).
Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Amalric does not teach arachidyl glucoside as the glucoside of claim 1 (c).   Amalric discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   Myristyl polyglucosides is a C18 polyglucoside meeting the requirement of element c) of claim 1.   Both myristyl glucoside and arachidyl glucoside are surfactants (paragraph [0068] of Seidling (myristyl glucoside); and paragraph [0024] of Novikov and paragraphs [0008], [0051], [0090] and claims 2 and 17 of Park),   Thus myristyl glucoside and arachidyl glucoside are functionally equivalent surfactants.   One functionally equivalent surfactant can be used in place of the other. 
Therefore, Amalric as evidenced by Kakoki) that titanium dioxide is a UV screening agent, in view of LATHA and further in view of Seidling and Park and Novikov renders claim 23 prima facie obvious.

Claims 1, 4, 6-10, 12, 14, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 20120294814 A1) in view of TERRISSE et al. (US 20170367950 A1) and further in view of Fox (US 2010/0080764 Al).       

Norman discloses skin moisturizing and age fighting cosmetic composition (see the whole document, with emphasis on the abstract).   The composition is a non-ionic oil-in-water emulsion comprising a) less than 50% by weight water and greater than 10% by weight water; b) combination of non-ionic emulsifiers and non-ionic stabilizers comprising glyceryl stearate, PEG-100 stearate, arachidyl glucoside and arachidyl alcohol; c) combination of humectant skin conditioning agents comprising glycereth-26, glycerin, betaine, panthenol, and allantoin; d) and combination of UV absorbing agents comprising homosalate, octisalate, oxybenzone, avobenzone, octocrylene, and styrene/acrylates copolymer; wherein the emulsion is stable and includes an SPF of at least 30 (paragraphs [0007], [0011], [0013], ).   Norman further teaches that moisturizing agent such as stearyl stearate (paragraph [0053] would be present in the composition.   Formulation in Example 1 has glyceryl stearate, which is a moisturizer according to paragraphs [0012] and [0037] of Fox (US 2010/0080764 Al).       
The difference between claim 1 and Norman is that while Norman uses moisturizers in its moisturizer composition, uses glyceryl stearate in formulation example 1 and names stearyl stearate, a carboxylic ester in paragraph [0053] as a moisturizer, with the stearyl stearate or glyceryl stearate meeting the broad limitation of claim 1 (b) and claim 4, as one of the agents used as a moisturizer, stearyl stearate is listed as one of the moisturizers.   Stearyl stearate is a carboxylic acid ester.    TERRISSE teaches behenyl behenate, stearyl stearate and arachidyl arachidate are carboxylic acid esters (fatty acid esters) of formula (I) RCOOR’ which are used for mattifying keratin materials such as skin (see the whole document with emphasis on the abstract; paragraphs [0016] and [0038]-[0041]).   One of the subject of the invention of Terrisse is to moisturize the skin (paragraphs [0234], [0247]).   Thus, behenyl behenate, stearyl stearate and arachidyl arachidate are all esters used in a composition for moisturizing skin such that any of them can be used in a composition that would predictably moisturize the skin.   Since example 1 of TERRISSE uses glyceryl stearate and glyceryl stearate and stearyl stearate are moisturizers, the artisan at the effective date of the invention would reasonable expect that using behenyl behenate or arachidyl arachidate or glyceryl stearate of stearyl stearate in the composition of Norman would predictably produce the desired composition that would be predictably moisturize the skin.    Glyceryl stearate is used in amount of 0.9% in the formulation example 1.   This amount is a species of amount in the range of 0.01% to 10% in claim 1.   Thus, the artisan would look to the formulation example 1 with respect to the amount of the glyceryl stearate or stearyl stearate to use amount of behenyl behenate of arachidyl arachidate that would be effective in producing the desired moisturizing composition having the desired moisturizing effect.   
Therefore, at the effective date of the invention one would be led by the teachings of Norman and TERRISSE and further by Fox to include any of behenyl behenate, stearyl stearate, glyceryl stearate, and arachidyl arachidate in the composition with the expectation that the composition would be effective for the intended use of moisturizing skin.
For claim 4, the behenyl behenate meets the limitation of the carboxylic acid ester, behenyl behenate of claim 4.
For claim 6, the arachidyl glucoside, a C20 alkyl glucoside meets the limitation of the claim.
For claim 7, the formulation in Example 1, paragraph [0078], (see also claim 3) comprises 0.165% arachidyl glucoside, the %amount anticipating the claimed range of 0.01-10% in claim 7.
For claim 8, arachidyl alcohol at 0.605%, a C20 fatty alcohol, meets the limitation of claim as currently amended.
For claim 9, the arachidyl alcohol at 0.605% (see at least Example 1, paragraph [0078] and at least claim 3) anticipates the claimed range of 0.01-10% of currently amended claim 9.
For claims 10 and 12 and 21, the octocrylene, a lipophilic organic screening agent, meets the limitations of claims 10 and 12 and 21.   
For claim 14, the recitation that at least one carboxylic acid ester increases the sun protection factor (SPF) of the composition is a characteristic property of the carboxylic acid ester and is thus inherent in the carboxylic acid ester.
For claim 17, Norman teaches using its composition to fight ageing.
For claim 22, the arachidyl arachidate meets the requirement of the claim.
For claim 23, the composition comprising behenyl behenate and arachidyl glucoside, a C20 alkyl glucoside meets the limitation of the claim.
Norman in view of TERRISSE renders claims 1, 4, 6-10, 12, 14, 17 and 21-23 prima facie obvious.

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of TERRISSE et al. (US 20170367950 A1).

Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Amalric differs from claim 22 by not teaching arachidyl arachidate.   Arachidyl arachidate is a carboxylic acid ester (fatty acid ester).   Behenyl behenate is a carboxylic acid ester (fatty acid ester).   However, TERRISSE teaches that behenyl behenate, stearyl stearate and arachidyl arachidate are carboxylic acid esters (fatty acid esters) of formula (I) RCOOR’ which are used for mattifying keratin materials such as skin (see the whole document with emphasis on the abstract; paragraphs [0016] and [0038]-[0041]).   Thus, behenyl behenate, stearyl stearate and arachidyl arachidate are functionally equivalent and one functionally equivalent compound can be used in place of the other with the expectation of achieving the same functionality in the composition.
Therefore, at the effective date of the invention one would be led by the teachings of Amalric and TERRISSE to include any of behenyl behenate, stearyl stearate and arachidyl arachidate in the composition with the expectation that the composition would be effective for the intended use.
 Therefore, Amalric as evidenced by Kakoki that titanium dioxide is a UV screening agent, in view of LATHA and further in view of TERRISSE renders claim 22 prima facie obvious.  

Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of Norman (US 20120294814 A1).
Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Claim 21 depends on claim 1.   
Amalric differs from claim 21 by not teaching the presence of lipophilic organic screening agent.   However, Norman teaches moisturizing composition that contains the octocrylene, a lipophilic organic screening agent (Example 1, claim 5, paragraph [0007]).   Therefore at the effective date of the invention, one havening ordinary skill in the art would look to Amalric and Norman and combine the two composition to arrive at a third composition to be used for the same very purpose.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose….[T]he idea of combining them flows logically from their having been individually taught in the prior art.”   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   
Thus, Amalric, as evidenced by Kakoki, in view of LATHA and further in view of Norman renders claim 21 prima facie obvious.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613